Citation Nr: 1409207	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

1. Entitlement to service connection for MDD, to include as secondary to service-connected status left ovarian cyst, status post removal.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006, January 2007 and October 2008 rating decisions of the RO, which in pertinent part, granted service connection for left ovarian cyst, status post removal, and denied the application to reopen the issue of service connection for MDD.  

The RO construed the claim as one involving the threshold question of whether new and material evidence had been submitted.  The February 2006 and January 2007 rating decisions addressed the question of service connection for a psychiatric disorder; however, relevant lay statements were received within one year of those rating decisions.  Applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim. Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the prior rating decisions did not become final and the current appeal stems from the February 2006, January 2007 and October 2008 rating decisions. see September 2011 Statement of the Case; see also 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The issue of service connection for MDD, to include as secondary to service-connected status left ovarian cyst, status post removal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that this matter must be remanded for further evidentiary development, specifically to order an examination for the Veteran to determine the current manifestations of MDD and whether there is any causal relationship between her MDD and service, to include whether the MDD is proximately due to the service-connected ovarian condition.

Prior to ordering an examination, any outstanding treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and ask her to specify all medical care providers who treated her for MDD.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After the above development has been completed, afford the Veteran a VA examination with an appropriate physician to determine the nature and likely etiology of her MDD.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

After reviewing the claims folder and examining the Veteran the examiner is asked to express opinions on the following:

(a) whether it is at least as likely as not (probability of 50 percent) that the Veteran's MDD is related to any event in service;

(b) whether it is at least as likely as not (probability of 50 percent) that the Veteran's MDD is proximately due to or the result of the Veteran's service-connected left ovarian cyst, status post removal.

(c) whether it is at least as likely as not (probability of 50 percent) that the Veteran's MDD is aggravated by the Veteran's service-connected left ovarian cyst, status post removal.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  A clear rationale for all opinions would be helpful.  If the examiner is unable to provide a rationale he or she should explain why.  

3. After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



